 Case 1:20-cv-01554-RGA Document 12 Filed 12/14/20 Page 1 of 6 PageID #: 144




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 JAGUAR LAND ROVER LIMITED,                       )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )   C.A. No. 20-1554 (RGA)
                                                  )
 PORSCHE CARS NORTH AMERICA,                      )
 INC. and Dr. Ing. h.c. F. PORSCHE AG,            )
                                                  )
                        Defendants.               )

      PLAINTIFF’S APPLICATION FOR ISSUANCE OF LETTER ROGATORY
           FOR INTERNATIONAL JUDICIAL ASSISTANCE TO THE
    APPROPRIATE JUDICIAL AUTHORITY TO EFFECT SERVICE OF PROCESS

        Plaintiff Jaguar Land Rover Limited (“Plaintiff”) respectfully requests that the Court issue

the Requests for International Judicial Assistance (Letter Rogatory), attached hereto, pursuant to

Federal Rule of Civil Procedure 4(f)(2)(B), in order to effect service of process on Defendant Dr.

Ing. h.c. F. Porsche AG (“Defendant”), a German company.

        Plaintiff understands that Germany is a signatory to the Hague Convention on the Service

Abroad of Judicial and Extra-Judicial Documents in Civil or Commercial Matters (the “Hague

Convention”). Plaintiff further understands that, if a judgment is to be enforced, Germany is not

likely to recognize service by any other means and may require that service be effected pursuant

to letter rogatory. Accordingly, Plaintiff requests that this Court issue the accompanying Letter

Rogatory and that the executed Letter Rogatory be returned to counsel for Plaintiff for delivery to

the proper international authorities. Upon receipt of the executed Letter Rogatory, counsel for

Plaintiff will deliver the Letter Rogatory and certified translations to the proper international

authorities.
 Case 1:20-cv-01554-RGA Document 12 Filed 12/14/20 Page 2 of 6 PageID #: 145




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Michael J. Flynn

                                          Jack B. Blumenfeld (#1014)
OF COUNSEL:                               Michael J. Flynn (#5333)
                                          1201 North Market Street
Matthew J. Moore                          P.O. Box 1347
Diane Ghrist                              Wilmington, DE 19899
LATHAM & WATKINS LLP                      (302) 658-9200
555 11th Street NW, Suite 1000            jblumenfeld@mnat.com
Washington, D.C. 20004-1304               mflynn@mnat.com
(202) 637-2200
                                          Attorneys for Plaintiff Jaguar Land Rover
Clement Naples                            Limited
LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022-4834
(212) 906-1200

Gabrielle A. LaHatte
LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
(415) 391-0600

Christopher Henry
LATHAM & WATKINS LLP
200 Clarendon Street
Boston, MA 02116
(617) 948 6000

December 14, 2020




                                      2
 Case 1:20-cv-01554-RGA Document 12 Filed 12/14/20 Page 3 of 6 PageID #: 146




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 JAGUAR LAND ROVER LIMITED,                         )
                                                    )
                         Plaintiff,                 )
                                                    )
                 v.                                 )   C.A. No. 20-1554 (RGA)
                                                    )
 PORSCHE CARS NORTH AMERICA,                        )
 INC. and Dr. Ing. h.c. F. PORSCHE AG,              )
                                                    )
                         Defendants.                )

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTER ROGATORY)

         The United States District Court for the District of Delaware presents its compliments to

the Appropriate Judicial Authority of Germany and requests international assistance to effect

service of process to be used in a civil proceeding before this court in the above-captioned matter.

A hearing is not yet scheduled in this matter but will likely be in 2021 in Wilmington, Delaware,

U.S.A.

                                             REQUEST

         This Court requests the assistance described herein as necessary in the interests of justice.

The assistance requested is that the Appropriate Judicial Authority of Germany effect service of

process on:

                                      Dr. Ing. h.c. F. Porsche AG
                                            Porscheplatz 1
                                          D - 70435 Stuttgart
                                               Germany

Service is to be made upon Dr. Ing. h.c. F. Porsche AG of the following documents:

Complaint for Patent Infringement with Exhibits 1-12
Civil Cover Sheet with Addendum
Summons in a Civil Action
Report on the Filing or Determination of an Action Regarding a Patent or Trademark
Plaintiff’s Corporate Disclosure Statement
 Case 1:20-cv-01554-RGA Document 12 Filed 12/14/20 Page 4 of 6 PageID #: 147




       This Court requests that the Appropriate Judicial Authority of Germany serve the above-

named documents by personal service into the hands of a Dr. Ing. h.c. F. Porsche AG director,

or through managing agent to another person authorized to accept service on behalf of Dr. Ing.

h.c. F. Porsche AG, or in a manner of service consistent with the laws of Germany.

                                    FACTS OF THE CASE

       Jaguar Land Rover Limited (“Plaintiff”) brings this action and makes the following

allegations of patent infringement relating to U.S. Patent No. RE46,828 (the “’828 Patent” or the

“Patent-in-Suit”). Defendant Dr. Ing. h.c. F. Porsche AG (“Defendant”) infringes the Patent-in-

Suit in violation of the patent laws of the United States of America, 35 U.S.C. § 1 et seq.

                          OFFER OF RECIPROCAL ASSISTANCE

       The United States District Court for the District of Delaware is willing to provide similar

assistance to the judicial authorities of Germany. See 28 U.S.C. § 1696(a).

                              REIMBURSEMENT FOR COSTS

       Counsel for Plaintiff is willing to reimburse the judicial authorities of Germany for costs

incurred in executing the U.S. District Court’s Letter Rogatory. Plaintiff’s counsel is Matthew J.

Moore. Latham & Watkins LLP, at 555 Eleventh Street NW, Suite 1000, Washington, District of

Columbia 20004.




 DATED: ______________________                       _____________________________________
                                                     Judge Richard G. Andrews
                                                     United States District Court Judge
 [SEAL OF COURT]
                                                     District of Delaware
                                                     Wilmington, Delaware 19801
                                                     U.S.A.




                                                 2
 Case 1:20-cv-01554-RGA Document 12 Filed 12/14/20 Page 5 of 6 PageID #: 148




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 JAGUAR LAND ROVER LIMITED,                         )
                                                    )
                         Plaintiff,                 )
                                                    )
                 v.                                 )   C.A. No. 20-1554 (RGA)
                                                    )
 PORSCHE CARS NORTH AMERICA,                        )
 INC. and Dr. Ing. h.c. F. PORSCHE AG,              )
                                                    )
                         Defendants.                )

 [PROPOSED] ORDER GRANTING PLAINTIFF’S APPLICATION FOR ISSUANCE
OF LETTER ROGATORY FOR INTERNATIONAL JUDICIAL ASSISTANCE TO THE
  APPROPRIATE JUDICIAL AUTHORITY TO EFFECT SERVICE OF PROCESS

       Upon consideration of the Application for Issuance of Letter Rogatory filed by Plaintiff

Jaguar Land Rover Limited (“Plaintiff”), it is hereby:

       ORDERED that the Application for Issuance of Letter Rogatory is GRANTED.

       FURTHER ORDERED that the Court shall issue and sign the Letter Rogatory, bearing the

Court’s seal, which shall be returned to Plaintiff’s counsel, who shall send the Letter Rogatory

with the certified translations to the proper international authorities to effect service of process.



       SO ORDERED this ______ day of ________, 20__

                                                        ___________________________________
                                                        Judge Richard G. Andrews
                                                        United States District Court Judge
                                                        District of Delaware
 Case 1:20-cv-01554-RGA Document 12 Filed 12/14/20 Page 6 of 6 PageID #: 149




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on December

14, 2020, upon the following in the manner indicated:

 Francis DiGiovanni, Esquire                                            VIA ELECTRONIC MAIL
 Thatcher A. Rahmeier, Esquire
 FAEGRE DRINKER BIDDLE & REATH LLP
 222 Delaware Avenue, Suite 1410
 Wilmington, DE 19801
 Attorneys for Defendant Porsche Cars North
 America, Inc.

 Edgar H. Haug, Esquire                                                 VIA ELECTRONIC MAIL
 Robert E. Colletti, Esquire
 HAUG PARTNERS LLP
 745 Fifth Avenue, 10th Floor
 New York, NY 10151
 Attorneys for Defendant Porsche Cars North
 America, Inc.



                                             /s/ Michael J. Flynn
                                             __________________________
                                             Michael J. Flynn (#5333)
